Title: [Diary entry: 19 November 1770]
From: Washington, George
To: 

Monday 19th. The Delawares set of with the Canoe and our Horses not arriving, the day appeard exceeding long & tedious. Upon conversing with Nicholson I found he had been two or three times to Fort Chartres at the Illinois, and got from him the following Acct. of the Lands between this & that; & upon the Shawna River; on which he had been a Hunting. The Lands down the Ohio grow more & more level as you approach the Falls, and about 150 Miles below them, the Country appears quite Flat, & exceeding rich. On the Shawna River (which comes into the Ohio 400 Miles below the Falls & about

1100 from Pittsburg) up which he had hunted 300 & more Miles the Lands are exceeding Level, rich, fine, but a good deal intermixed with Cain or Reed, which mig⟨ht⟩ render them difficult to clear; that game of all kinds was to be found here in the greatest abundance, especially Buffalo—that from Fort Chartres to Pitts burg by Land, is co⟨m⟩puted 800 Miles; & in travelling th⟨ro⟩ the Country from that place he f⟨ound⟩ the Soil very rich—the Ground exceeding level to O. Post (a French s⟨ettle⟩ment) & from Opost to the Lower Sha⟨w⟩na Town on Scioto equally flat—that he passd through large Planes 30 Miles in length without a Tree except little Islands of Wood—th⟨at⟩ in these Planes thousands & 10,000⟨s⟩ of Buffalo may be seen feeding. That the distance from Fort Cha⟨rtres⟩ to Opost is about 240 Miles & the Country not very well Waterd—from Opost to the lower Shawna Town about 300 more abounding in good springs & Rivulets—that the remainder of the way to Fort Pitt is Hilly, & the Hills larger as you approach the Fort tho the L[an]d in general is also good. At Fort Pitt I got the distances from place to place down the Ohio as taken ⟨by⟩ one Mr. Hutchings & which are as follows—wt. some corrections of mine. 
               
                  From Fort Pitt to
                  
                  Miles
               
               
                  Logs Town
                  W
                  18½
               
               
                  Big Bever Creek
                  W
                  29¼
               
               
                  Racoon Creek
                  GW E
                  34
               
               
                  Little Bever Creek
                  W
                  44
               
               
                  Yellow Creek
                  W
                  52
               
               
                  Big Stony Creek
                  GW W
                  66
               
               
                  Mingo Town
                  W
                  73
               
               
                  Cross Creeks
                  
                  74
               
               
                  Buffalo Creek or Sculp C[ree]k
                  GW E
                  78
               
               
                  Second cross Creeks
                  GW
                  84
               
               
                  Weeling or split Island C[ree]k
                  GW E
                  94
               
               
                  Sculp Creek
                  GW W
                  100
               
               
                  Path to Redstone
                  GW E
                  108
               
               
                  Pipe Creek
                  GW W
                  110
               
               
                  Captening
                  GW W
                  113
               
               
                  Cut Creek
                  GW E
                  118
               
               
                  Broken Timber Creek
                  GW W
                  123
               
               
                  2d. Broken Timber C[ree]k
                  GW W
                  125
               
               
                  Muddy Creek
                  GW E
                  134
               
               
                  Beging. of the long reach
                  
                  137
               
               
               
                  End of Ditto
                  
                  155
               
               
                  Bull Creek
                  GW E
                  160
               
               
                  A Pretty large C[ree]k on the West
                  
                  178
               
               
                  Muskingham
                  W
                  182
               
               
                  Little Kanhawa
                  E
                  195
               
               
                  Little Hockhocking
                  W
                  202
               
               
                  Hockhocking
                  W
                  210
               
               
                  Creek with fallen Timber at the Mouth
                  E
                  230
               
               
                  A sm[al]l Creek on the West & beging. of Great Bent
                  E
                  236
               
               
                  Another Sm[al]l C[ree]k on the East just above a Gut
                  E
                  241
               
               
                  Rapid at the point of the Great Bent
                  
                  245
               
               
                  Big Kanhawa
                  E
                  272
               
               
                  The distance by Hutchings is
                  
                  266¼
               
               
                  Big Guyendot
                  E
                  308
               
               
                  Big Sandy Creek
                  E
                  321
               
               
                  Scioto River
                  W
                  366
               
               
                  Big Buffalo Lick—A Mile Eastward of the River
                  W
                  390
               
               
                  Large Island divided by a gravelly Creek
                  
                  410½
               
               
                  Little Mineamie River
                  W
                  492¼
               
               
                  Licking Creek
                  E
                  500¼
               
               
                  Great Mineamie River
                  W
                  527½
               
               
                  Where the Elephants Bones were found
                  E
                  560¼
               
               
                  Kentucke River
                  E
                  604½
               
               
                  The Falls
                  
                  682
               
               
                  To where the low Country begins
                  
                  837¾
               
               
                  Beging. of the 5 Islands
                  
                  875¼
               
               
                  Large River on the East side
                  
                  902¼
               
               
                  Verry large Islands in the middle of the River
                  
                  960¼
               
               
                  Ouabache River
                  
                  999½
               
               
                  Big Rock, & Cave on the Westside
                  
                  1042¼
               
               
                  Shawano River
                  
                  1094
               
               
                  Cherokee River
                  
                  1107
               
               
                  Fort Massiac
                  
                  1118¾
               
               
                  Mouth of Ohio
                  
                  1164
               
               
                  
                  In all
                  1164
               
              The Distances from For Pitt to the Mouth of the Great Kanhawa are set down agreeable to my own Computation, but from thence to the Mouth of River Ohio are strictly according to Hutchingss. Acct.—which Acct. I take to be erroneous inasmuch as it appears that the Miles in the upper part of the River are very long, & those towards the Canhawa short, which I attribute to his setting of in a falling fresh & running slower as they proceeded on. The Letters E and W signifie wch. side of the River the respective Waters come in on, that is, whether on the East or West side.